Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Anthony Peterson appeals the district court’s order denying his motion for a new trial and related motions. See Fed.R.Crim.P. 38. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Peterson, No. 4:07-er-00045-BR-1 (E.D.N.C. Dec. 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.